         Case 1:18-cv-00038-MMS Document 21 Filed 10/24/18 Page 1 of 1




           In the United States Court of Federal Claims
                                            No. 18-38C
                                     (Filed: October 24, 2018)

***************************************
STATE OF SOUTH CAROLINA,              *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
***************************************

                                              ORDER

         On October 23, 2018, on behalf of the parties, plaintiff’s counsel in the above-captioned
case advised the court that the parties were engaging in settlement negotiations. At present,
cross-motions for summary judgment are pending before the court. Accordingly, the court will
stay resolution of the parties’ cross-motions until after the conclusion of the parties’ negotiations,
if a ruling remains necessary.

       The parties shall file a joint status report advising of the progress of their settlement
negotiations by no later than Monday, November 26, 2018, and every 60 days thereafter.

       IT IS SO ORDERED.

                                                       s/ Margaret M. Sweeney
                                                       MARGARET M. SWEENEY
                                                       Chief Judge
